7W-/5'
                                 ELECTRONIC RECORD




COA#        07-14-00011-CR                       OFFENSE:        21.11


            Michael Chamberlain v. The State
STYLE:      ofTexas                              COUNTY:         Carson

COA DISPOSITION:        MODIFIED/AFFIRMED        TRIAL COURT: 100th District Court


DATE: 04/16/2015                   Publish: NO   TC CASE #:      5332




                         IN THE COURT OF CRIMINAL APPEALS



           Michael Chamberlain v. The State of
STYLE:    Texas                                       CCA#:
                                                                        1/Vr/T
         APPELLANT"'<=>               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:                                                 SIGNED:                        PC:.
JUDGE:     -f,M                                       PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                          ELECTRONIC RECORD